Title: To James Madison from William Eustis, 1 January 1814
From: Eustis, William
To: Madison, James


        
          Dear Sir,
          Boston Jan: 1. 1814.
        
        Well knowing your hands and head & heart to be full I have abstained from writing. A sense of duty impels and I can no longer be silent. The consequences to the Niagara Strait with the rest of the upper country in the event of the failure of the movement for Montreal were anticipated by those who comprehended the subject. My first enquiry was how is Wilkinson to get back to S. Harbour. The road was open & I expected every day to hear that he was on his march. To guard his boats! what in Gods name are boats in comparison with a whole country & with the eventual loss of his army in its present position. Unless our scattered forces are concentrated, I tremble for the consequences.
        To fill the ranks and to appoint in season competent Generals appear to be the primary objects in preparing for the future. To the former the Embargo will prove a strong collateral aid. A bounty of twenty four dollars would be a good substitute for the advance of two months pay which is not understood by the recruits. Conceiving it to be a bounty, in which opinion they are probably encouraged by the Recruiting Officers, when the deduction is made of two months pay, they are made to understand and are dissatisfied. A more strict inspection of recruits is absolutely necessary. While the British Army consists altogether of Effectives, ours has too many old men boys & other non Effectives. The Inspectors General (God knows they have abundant leisure for it) of the districts should be made responsible for this.
        Of the medical department complaints are loud universal and too well founded. An Intelligent Officer has informed me that there are more abuses with more neglect in this than any other Department of the army. I observe a motion in congress to revise the system. The fault is not in the system but in a bad execution of it. In the Revolutionary War, there were perhaps greater abuses, (more neglect there could not be). They were

all completely remedied by abolishing fifteen or twenty Surgeons Genl. Assistants &c &c &c and by reducing the system precisely to that now in force. Trust me the system is good & cannot be made better.
        Holding myself ready for any service at home or abroad in this pressing crisis, I would now, in case of any event or accident to Dr Tilton (whose worth, knowlege & experience eminently qualify him for this duty) inducing him to resign, undertake the direction of that Department from a perfect conviction that under the existing laws, and so far as the experience & co-operation of the Line could be relied on, it might be conducted with general satisfaction. In that case I should indeed expect to be allowed travelling expenses, which the present salary would not defray. The enclosed is founded on personal knowlege and on enquiries from those who have had an agency in scenes which are past. It is in the nature of an opinion which when the nature & unthankfulness of the task with the motive for offering it are considered, will I am satisfied be well received. In a zeal to ameliorate, my heart is open and if one useful hint shall be found I shall be satisfied. A part of these suggestions would have been communicated to the S. of W. but having soon after my retirement tendered in a confidential letter any service or opinion on subjects of a local nature which might be desired, and having received no answer, I have forborne to communicate several circumstances respecting the service in this quarter which appeared to me worthy of notice. With best wishes for the preservation of your life & health in the arduous duties with which I know you must be oppressed, I am Dear Sir, with the greatest respect
        
          W. Eustis
        
      